Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 March 2021 has been entered.	
		
Formal Matters
Applicant's response, filed 08 March 2021 and 23 February 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
Claims 1-17 are currently pending and have been examined.
Claims 1, 2, 6, 9-11, and 15 have been amended.
Claims 1-17 have been rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 – Statutory Categories of Invention:
Claims 1-17 are drawn to a method, non-transitory computer readable media, and system which are statutory categories of invention.

Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 1 recites a method for discovering diseases associated with a patient in part performing the steps of aggregating, from one or more sources, patient data associated with the patient, wherein the patient data has been previously coded; converting disease characteristics to a set of rules and rating each rule based on a relevancy of the rule to a specific disease; converting the patient data from an unstructured format to a structured format; and scanning the converted patient data to generate patient disease data for the patient data that includes a list of characteristics identifying a disease that has not been coded in the patient data. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(c)(1) citing the abstract idea grouping for mental processes on a generic computer).  Additionally, independent claim 1 recites receiving a request for a health assessment of a patient. This step amount to methods of organizing human activity which includes functions relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity (MPEP § 2106.04(a)(2)(II)(C) citing the abstract idea grouping for methods of organizing human activity for managing personal behavior or relationships or interactions between people – also note October 2019 Update: Subject Matter Eligibility  on p. 5 stating certain activity between a person and a computer may fall within the “certain methods of organizing human activity” grouping).
Independent claim 9 recites a non-transitory computer readable media for discovering diseases associated with a patient in part performing the steps of aggregating, from one or more sources, patient data 
Independent claim 10 recites a system for discovering diseases associated with a patient in part performing the steps of aggregate[ing], from one or more sources, patient data associated with the patient, wherein the patient data has been previously coded; converting disease characteristics to a set of rules and rating each rule based on relevance of the rule to a specific disease; convert[ing] the patient data from an unstructured format to a structured format; and scan[ing] the converted patient data to generate patient disease data for the patient data that includes a list of characteristics identifying a disease that has not been coded in the patient data. These steps amount to functions performable in the mind or with pen and paper 

Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].
Claims 1, 9, and 10 recite a processor/s. The specification does not provide additional structure for the processor. The use of a processor/s, in this case to apply the computer implemented program code of the claimed invention, only recites the processor/s as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”). 
Claims 1, 9, and 10 recite a network. The specification does not provide specific structure for the network, only offering an exemplary embodiment of a web portal (Detailed Description in ¶ 0023). The use of a network, in this case to transmit data, only recites the network as a tool to perform an existing process and 
Claims 1, 9, and 10 recite a disease discovery rules engine. The specification does not provide specific structure for the disease discovery rules engine. The use of a disease discovery rules engine, in this case to create a list of diseases for each patient record, only recites the disease discovery rules engine as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).
Claims 1, 9, and 10 recite a client device. The specification does not provide specific structure for the client device. The use of a client device, in this case to receive patient data and display results, only recites the client device as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claim 9 recites a system. The specification defines the system’s structure as including a processor (Detailed Description on p. 4 ¶ 0017). The use of a system only recites the system as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claims 1, 9, and 10 recite transmit[ting] the patient disease data to the client to cause the patient disease data to be presented. The use of transmit[ting] the patient disease data to the client to cause the patient disease data to be presented, only recites the limitation as a tool which only serves to output data generated 
The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 
Claims 1, 9, and 10 recite a processor/s.
Claims 1, 9, and 10 recite a client device.
Claims 1, 9, and 10 recite a network.
Claims 1, 9, and 10 recite a disease discovery rules engine.
Claim 9 recites a system.
Each of these elements is only recited as a tool for performing steps of the abstract idea, such as the use of the storage mediums to store data, the computer and data processing devices to apply the algorithm, and the display device to display selected results of the algorithm. These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”). 
Claims 1, 9, and 10 recite transmit[ting] the patient disease data to the client to cause the patient disease data to be presented.  The courts have decided that presenting generated data as well-understood, routine, conventional activity when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II) other types of activities example iv. presenting offers and gathering statistics, OIP Techs.,
Each additional element under Step 2A, Prong 2 is analyzed in light of the specification’s explanation of the additional element’s structure. The claimed invention’s additional elements do not have sufficient structure in the specification to be considered a not well-understood, routine, and conventional use of generic computer components. Note that the specification can support the conventionality of generic computer components if “the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” (Berkheimer in III. Impact on Examination Procedure, A. Formulating Rejections, 1. on p. 3).
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Abbreviated Analysis for Depending Claims: 
Claims 2 and 11 recite, in part, normalize[ing] a first set of data extracted from the patient data and a second set of data extracted from the patient data to generate normalized data; and identifying a disease from the normalized data. 
Claims 3 and 12 recite wherein the patient disease data includes a second list of characteristics identifying a second disease that has not been coded in the patient data.
Claims 4 and 13 recite wherein each characteristic of the list of characteristics are caused by the disease and/or a response of the patient to the disease.
Claims 5 and 14 recite, in part, further comprising calculate[ing] a risk score indicative of a probability for the patient to have a disease, wherein the risk score is calculated by aggregating the patient disease data with demographic. 
Claims 6 and 15 recite, in part, receiving endorsements for rules not exclusive to a specific disease based on whether the specific disease persists or whether the specific disease may be cured. 

Claim 7 recites applying a patient record to the disease rules engine. The specification does not provide specific structure for the disease discovery rules engine. The use of a disease discovery rules engine, in this case to create a list of diseases for each patient record, only recites the disease discovery rules engine as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).
Claims 8 and 17 recite a post-processing logic rules engine. The specification does not provide specific structure for the post-processing logic rules engine. The use of a post-processing logic rules engine, in this case to exclude diseases that may meet the definition of disease based on expert medical knowledge, only recites the post-processing logic rules engine as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of 

Claim 1-4, 6-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrandez-Escamez et al. (U.S. Patent App. No. 2018/0373844)[hereinafter Ferrandez-Escamez] in view of Vaughan et al. (US Patent App. No. 2019/0019581)[hereinafter Vaughan] in further view of Zasowski et al. (US Patent App. No. 2016/0012187)[hereinafter Zasowski].
As per claim 1, Ferrandez-Escamez teaches the following limitations:
a computer-based method for discovering diseases associated with a patient, the method comprising is taught in the Abstract (teaching on a computer based system for processing patient information to determine patient diagnostic codes);
receiving, by one or more processors and from a client device over a network, a request for a health assessment of a patient is taught in the Detailed Description on p. 5 ¶ 0050, p. 6 ¶ 0054, p. 14 ¶ 105, and in the Figures at fig. 7A reference character 750 (teaching on a client device where patient data is managed requesting patient data be analyzed);
aggregating, by the one or more processors and from one or more sources over the network, patient data associated with the patient is taught in the Detailed Description on p. 4 ¶ 0049-50 and in the Figures at fig. 1 reference character 102 (teaching on aggregating patient data from electronic health records);
converting, by the one or more processors, the patient data from an unstructured format to a structured format is taught in the Detailed Description on p.5-6 ¶ 0049 (teaching on converting unstructured, free form medical data input into structured form);
scanning ... the converted patient data to generate patient disease data for the patient data that includes a list of characteristics identifying a disease that has not been coded in the patient data; and is taught in the Detailed Description on p. 5-6 ¶ 0053, p. 13 ¶ 0099, in 
transmitting, by the one or more processors over the network, the patient disease data to the client device to cause the patient disease data to be presented via the client device is taught in the Detailed Description on p. 18 ¶ 0133-136, in the Figures in fig. 7A-F, and fig. 1 reference character 104 (teaching on transmitting the patient disease code results to a user device).
Ferrandez-Escamez fails to teach the following limitations of claim 1. However, Vaughan does teach:
creating, by the one or more processors, a disease discovery rules engine by converting disease characteristics to a set of rules and rating each rule based on a relevancy of the rule to a specific disease is taught in the Detailed Description in ¶ 0193 (teaching on a subject assessment module using a model for relative sensitivity (treated as synonymous to rating based on relevancy) of each input to apply weights to the diagnosis data types wherein the subject assessment module generates a diagnosis of the subject based on the data from subject data receiving module); -AND-
scanning, by the one or more processors using the created disease discovery rules engine is taught in the Detailed Description in ¶ 0193 (teaching on scanning patient data by the subject assessment module to generate a diagnosis).
One having ordinary skill in the art at the time of the invention was filed would combine the clinical text data processing system of Ferrandez-Escamez with the patient data scanning for disease data model of Vaughn with the motivation of “apply[ing] weights to diagnosis data in order to improve diagnostic accuracy and consistency” (Vaughan in the Detailed Description in ¶ 0193).  
Ferrandez-Escamez and Vaughan fail to teach the following limitations of claim 1. However, Zasowski does teach:
wherein the patient data has been previously coded is taught in the Detailed Description in ¶ 0075, ¶ 0077, ¶ 0159, and in the Figures at fig. 23 reference characters 842 and 844 (teaching on processing patient documentation that has previously been coded to resolve missing or incomplete medical data codes).
One having ordinary skill in the art at the time of the invention was filed would combine the clinical text data processing system of Ferrandez-Escamez and Vaughan with the reprocessing already processed medical data sets of Zasowski with the motivation of “facilitat[ing] more efficient extraction of information from a physician (or other healthcare provider) to improve encounter-related documentation” (Zasowski in the Detailed Description in ¶ 0054). 
As per claim 2, the combination of Ferrandez-Escamez, Vaughan, and Zasowski discloses all of the limitations of claim 1. Ferrandez-Escamez also discloses the following: 
the method of Claim 1, wherein the scanning further comprises: normalizing, by the one or more processors, a first set of data extracted from the patient data and a second set of data extracted from the patient data to generate normalized data; and identifying ... a disease from the normalized data is taught in the Detailed Description on p. 10 ¶ 0083-86, p. 18 ¶ 0149 - p. 20 ¶ 0150, and in the Figures at fig. 10 (teaching on selecting a first set of patient data to use as training data for the extraction and interpretation system and normalized across a second set of standardized patient data terms to form a statistical model of most common terms).
Ferrandez-Escamez fails to teach the following limitations of claim 2. However, Vaughan does teach:
identifying, by the one or more processors using the created disease discovery rules engine, a disease is taught in the Detailed Description in ¶ 0193 (teaching on scanning patient data by the subject assessment module to generate a diagnosis).

As per claim 3, the combination of Ferrandez-Escamez, Vaughan, and Zasowski discloses all of the limitations of claim 1. Ferrandez-Escamez also discloses the following: 
the method of Claim 1, wherein the patient disease data includes a second list of characteristics identifying a second disease that has not been coded in the patient data is taught in the Detailed Description on p. 17 ¶ 0129, p. 11 ¶ 0091, and in the Figures in fig. 7A reference character 730 (teaching on analyzing new input data for unique diagnosis information and adding the new codes to the patient diagnosis data wherein a single patient data set can include multiple diagnostic determinations/codes).
As per claim 4, the combination of Ferrandez-Escamez, Vaughan, and Zasowski discloses all of the limitations of claim 1. Ferrandez-Escamez also discloses the following: 
the method of Claim 1, wherein each characteristic of the list of characteristics are caused by the disease and/or a response of the patient to the disease is taught in the Detailed Description on p. 12 ¶ 0093 (teaching on the health record processing system associating certain terminology/characteristics/attributes of a disease with the disease name label).
As per claim 6, the combination of Ferrandez-Escamez, Vaughan, and Zasowski discloses all of the limitations of claim 1. Ferrandez-Escamez also discloses the following: 
the method of Claim 1, further comprising receiving endorsements for rules not exclusive to a specific disease based on whether the specific disease persist or whether the specific disease may be cured is taught in the Detailed Description on p. 9 ¶ 0076-78, p. 13 ¶ 0101-
As per claim 7, the combination of Ferrandez-Escamez, Vaughan, and Zasowski discloses all of the limitations of claim 1. Ferrandez-Escamez also discloses the following: 
the method of Claim 1, further comprising applying a patient record to the disease discovery rules engine is taught in the Detailed Description on p. 9 ¶ 0076-78, p. 13 ¶ 0101-02 and p. 16 ¶ 0121 (teaching on applying patient data to a semantic analyzer to determine new diagnosis codes).
As per claim 8, the combination of Ferrandez-Escamez, Vaughan, and Zasowski discloses all of the limitations of claim 6. Ferrandez-Escamez also discloses the following:
the method of Claim 6, further comprising excluding diseases using a post-processing logic rules engine where diseases meet a definition of a particular disease based on expert medical knowledge but do not meet the coding rule criteria is taught in the Detailed Description on p. 22 ¶ 0164-166 (teaching on a post text processing system that excludes facts with a high probability of being clinically irrelevant from being evaluated for code application for billing purposes).
As per claim 9, Ferrandez-Escamez teaches the following limitations:
a non-transitory computer readable media with computer-executable instructions embodied thereon, wherein the instructions when executed by a processor of a system cause the system to perform a process comprising
receiving, from a client device, a request for a health assessment of a patient over a network is taught in the Detailed Description on p. 5 ¶ 0050, p. 6 ¶ 0054, p. 14 ¶ 105, and in the Figures at fig. 7A reference character 750 (teaching on a client device where patient data is managed requesting patient data be analyzed);
aggregating, from one or more sources over the network, patient data associated with the patient is taught in the Detailed Description on p. 4 ¶ 0049-50 and in the Figures at fig. 1 reference character 102 (teaching on aggregating patient data from electronic health records);
converting the patient data from an unstructured format to a structured format is taught in the Detailed Description on p.5-6 ¶ 0049 (teaching on converting unstructured, free form medical data input into structured form);
scanning… the converted patient data to generate patient disease data for the patient data that includes a list of characteristics identifying a disease that has not been coded in the patient data; and is taught in the Detailed Description on p. 5 -6 ¶ 0053, p. 13 ¶ 0099, in the Figures in fig. 1 reference character 104 and 106, and fig. 12 (teaching on processing the patient data to extract disease related data); -AND-
transmitting, over the network, the patient disease data to the client device to cause the patient disease data to be presented via the client device is taught in the Detailed Description on p. 18 ¶ 0133-136, in the Figures in fig. 7A-F, and fig. 1 reference character 104 (teaching on transmitting the patient disease code results to a user device).
Ferrandez-Escamez fails to teach the following limitations of claim 9. However, Vaughan does teach:
creating a disease discovery rules engine by converting disease characteristics to a set of rules and rating each rule based on a relevancy of the rule to a specific disease is taught in the Detailed Description in ¶ 0193 (teaching on a subject assessment module using a 
scanning, using the created disease discovery rules engine is taught in the Detailed Description in ¶ 0193 (teaching on scanning patient data by the subject assessment module to generate a diagnosis).
One having ordinary skill in the art at the time of the invention was filed would combine the clinical text data processing system of Ferrandez-Escamez with the patient data scanning for disease data model of Vaughn with the motivation of “appl[ing] weights to diagnosis data in order to improve diagnostic accuracy and consistency” (Vaughan in the Detailed Description in ¶ 0193).  
Ferrandez-Escamez and Vaughan fail to teach the following limitations of claim 9. However, Zasowski does teach:
wherein the patient data has been previously coded is taught in the Detailed Description in ¶ 0075, ¶ 0077, ¶ 0159, and in the Figures at fig. 23 reference characters 842 and 844 (teaching on processing patient documentation that has previously been coded to resolve missing or incomplete medical data codes).
One having ordinary skill in the art at the time of the invention was filed would combine the clinical text data processing system of Ferrandez-Escamez and Vaughan with the reprocessing already processed medical data sets of Zasowski with the motivation of “facilitat[ing] more efficient extraction of information from a physician (or other healthcare provider) to improve encounter-related documentation” (Zasowski in the Detailed Description in ¶ 0054). 
As per claim 10, Ferrandez-Escamez teaches the following limitations:
a system comprising: one or more processors that is taught in the Abstract (teaching on a computer based system for processing patient information to determine patient diagnostic codes);
receive, from a client device, a request for a health assessment of a patient over a network is taught in the Detailed Description on p. 5 ¶ 0050, p. 6 ¶ 0054, p. 14 ¶ 105, and in the Figures at fig. 7A reference character 750 (teaching on a client device where patient data is managed requesting patient data be analyzed);
aggregate, from one or more sources over the network, patient data associated with the patient is taught in the Detailed Description on p. 4 ¶ 0049-50 and in the Figures at fig. 1 reference character 102 (teaching on aggregating patient data from electronic health records);
convert the patient data from an unstructured format to a structured format is taught in the Detailed Description on p.5-6 ¶ 0049 (teaching on converting unstructured, free form medical data input into structured form);
scan... the converted patient data to generate patient disease data for the patient data that includes a list of characteristics identifying a disease that has not been coded in the patient data; and is taught in the Detailed Description on p. 5 -6 ¶ 0053, p. 13 ¶ 0099, in the Figures in fig. 1 reference character 104 and 106, and fig. 12 (teaching on processing the patient data to extract disease related data); -AND-
transmit, over a network, the patient disease data to the client device to cause the patient disease data to be presented via the client device is taught in the Detailed Description on p. 18 ¶ 0133-136, in the Figures in fig. 7A-F, and fig. 1 reference character 104 (teaching on transmitting the patient disease code results to a user device).
Ferrandez-Escamez fails to teach the following limitations of claim 10. However, Vaughan does teach:
create a disease discovery rules engine by converting disease characteristics to a set of rules and rating each rule based on relevance of the rule to a specific disease is taught in the Detailed Description in ¶ 0193 (teaching on a subject assessment module using a model for relative sensitivity (treated as synonymous to rating based on relevancy) of each input to apply weights to the diagnosis data types wherein the subject assessment module generates a diagnosis of the subject based on the data from subject data receiving module); -AND-
scan, using the created disease discovery engine is taught in the Detailed Description in ¶ 0193 (teaching on scanning patient data by the subject assessment module to generate a diagnosis).
One having ordinary skill in the art at the time of the invention was filed would combine the clinical text data processing system of Ferrandez-Escamez with the patient data scanning for disease data model of Vaughn with the motivation of “appl[ing] weights to diagnosis data in order to improve diagnostic accuracy and consistency” (Vaughan in the Detailed Description in ¶ 0193).  
Ferrandez-Escamez and Vaughan fail to teach the following limitations of claim 10. However, Zasowski does teach:
wherein the patient data has been previously coded is taught in the Detailed Description in ¶ 0075, ¶ 0077, ¶ 0159, and in the Figures at fig. 23 reference characters 842 and 844  (teaching on processing patient documentation that has previously been coded to resolve missing or incomplete medical data codes).
One having ordinary skill in the art at the time of the invention was filed would combine the clinical text data processing system of Ferrandez-Escamez and Vaughan with the reprocessing already processed medical data sets of Zasowski with the motivation of “facilitat[ing] more efficient extraction of information 
As per claim 11, the combination of Ferrandez-Escamez, Vaughan, and Zasowski discloses all of the limitations of claim 10. Ferrandez-Escamez also discloses the following: 
the system of Claim 10, wherein the one or more processors are to scan the converted patient data by: normalize a first set of data extracted from the patient data and a second set of data extracted from the patient data to generate normalized data; and identify... a disease from the normalized data is taught in the Detailed Description on p. 10 ¶ 0083-86, p. 18 ¶ 0149 - p. 20 ¶ 0150, and in the Figures at fig. 10 (teaching on selecting a first set of patient data to use as training data for the extraction and interpretation system and normalized across a second set of standardized patient data terms to form a statistical model of most common terms).
Ferrandez-Escamez fails to teach the following limitations of claim 11. However, Vaughan does teach:
identify, using the created rules engine, a disease is taught in the Detailed Description in ¶ 0193 (teaching on scanning patient data by the subject assessment module to generate a diagnosis).
One having ordinary skill in the art at the time of the invention was filed would combine the clinical text data processing system of Ferrandez-Escamez with the patient data scanning for disease data model of Vaughn with the motivation of “appl[ing] weights to diagnosis data in order to improve diagnostic accuracy and consistency” (Vaughan in the Detailed Description in ¶ 0193).  
As per claim 12, the combination of Ferrandez-Escamez, Vaughan, and Zasowski discloses all of the limitations of claim 10. Ferrandez-Escamez also discloses the following: 
the system of Claim 10, wherein the patient disease data includes a second list of characteristics identifying a second disease that has not been coded in the patient data is 
As per claim 13, the combination of Ferrandez-Escamez, Vaughan, and Zasowski discloses all of the limitations of claim 10. Ferrandez-Escamez also discloses the following: 
the system of Claim 10, wherein each characteristic of the list of characteristics are caused by the disease and/or a response of the patient to the disease is taught in the Detailed Description on p. 12 ¶ 0093 (teaching on the health record processing system associating certain terminology/characteristics/attributes of a disease with the disease name label).
As per claim 15, the combination of Ferrandez-Escamez, Vaughan, and Zasowski discloses all of the limitations of claim 10. Ferrandez-Escamez also discloses the following: 
the system of Claim 10, wherein the one or more processors are to: receive endorsements for rules not exclusive to a specific disease based on whether the specific disease persists or whether the specific disease may be cured is taught in the Detailed Description on p. 9 ¶ 0076-78, p. 13 ¶ 0101-02 and p. 16 ¶ 0121 (teaching on a professional user providing feedback (treated as synonymous to endorsements) that associate the relevancy of the clinical text to the disease state association - wherein the application of the text to more than one disease state is a relevancy factor considered).
As per claim 16, the combination of Ferrandez-Escamez, Vaughan, and Zasowski discloses all of the limitations of claim 15. Ferrandez-Escamez also discloses the following: 
the system of Claim 15, wherein the one or more processors are to: apply a patient record to the disease discovery rules engine is taught in the Detailed Description on p. 9 ¶ 0076-
As per claim 17, the combination of Ferrandez-Escamez, Vaughan, and Zasowski discloses all of the limitations of claim 15. Ferrandez-Escamez also discloses the following: 
the system of Claim 15, wherein the one or more processors are to: exclude diseases using a post-processing logic rules engine where diseases meet a definition of a particular disease based on expert medical knowledge but do not meet the coding rule criteria is taught in the Detailed Description on p. 22 ¶ 0164-166 (teaching on a post text processing system that excludes facts with a high probability of being clinically irrelevant from being evaluated for code application for billing purposes).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrandez-Escamez et al. (U.S. Patent App. No. 2018/0373844)[hereinafter Ferrandez-Escamez] in view of Vaughan et al. (US Patent App. No. 2019/0019581)[hereinafter Vaughan] in further view of Zasowski et al. (US Patent App. No. 2016/0012187)[hereinafter Zasowski] in further view of Chase et al., Prospective Validation of the Thrombolysis in Myocardial Infarction Risk Score in the Emergency Department Chest Pain Population, 48(3) Annals of Emergency Medicine 252-259 (Sept. 2006)[hereinafter Chase]. 
As per claim 5, the combination of Ferrandez-Escamez, Vaughan, and Zasowski discloses all of the limitations of claim 2. Ferrandez-Escamez also discloses the following: 
the method of Claim 2, further comprising calculating, by the one or more processors, a risk score indicative of a probability for the patient to have a disease wherein the risk score is calculated by aggregating the patient disease data is taught in the Detailed Description on p. 13 ¶ 0098 (teaching on calculating a likelihood score indicative of a patient's likelihood of having a disease based on the disease data).
Ferrandez-Escamez, Vaughan, and Zasowski fail to teach the following; Chase, however, does disclose:
with demographic characteristics is taught in the Table 2 on p. 256 col 1 (teaching on utilizing demographic data (here age) to create a risk score for a patient's risk of a certain disease/outcome).
One having ordinary skill in the art at the time of the invention was filed would combine the clinical text data processing system of Ferrandez-Escamez, Vaughan, and Zasowski with the algorithm calculating patient risk including patient demographic data of Chase with the motivation of “effectively stratify … patients to better identify those at risk for adverse outcomes” (Chase in the Introduction on p. 253 col 1). 

As per claim 14, the combination of Ferrandez-Escamez, Vaughan, and Zasowski discloses all of the limitations of claim 11. Ferrandez-Escamez also discloses the following: 
the system of Claim 11, wherein the one or more processors are to: calculate a risk score indicative of a probability for the patient to have a disease is taught in the Detailed Description on p. 13 ¶ 0098 (teaching on calculating a likelihood score indicative of a patient's likelihood of having a disease based on the disease data).
Ferrandez-Escamez, Vaughan, and Zasowski fail to teach the following; Chase, however, does disclose:
with demographic characteristics is taught in the Table 2 on p. 256 col 1 (teaching on utilizing demographic data (here age) to create a risk score for a patient's risk of a certain disease/outcome).
One having ordinary skill in the art at the time of the invention was filed would combine the clinical text data processing system of Ferrandez-Escamez, Vaughan, and Zasowski with the algorithm calculating patient risk including patient demographic data of Chase with the motivation of “effectively stratify … patients to better identify those at risk for adverse outcomes” (Chase in the Introduction on p. 253 col 1). 






Response to Arguments
23 February 2021 for claims 1-17 with respect to 35 USC § 101 have been fully considered but they are not persuasive. In repose to Applicant's remarks regarding the subject matter eligibility rejection in light of the amendments, Examiner finds Example 42 distinguishable from the instant claims. Example 42's abridged background provides the technical problem of latency and incompatibility between remote devices stating "medical providers must continually monitor a patient’s medical records for updated information, which is often-times incomplete since records in separate locations are not timely or readily-shared or cannot be consolidated due to format inconsistencies as well as physicians who are unaware that other physicians are also seeing the patient for varying reasons" wherein the technical solution is reflected in the claim language. The instant application, however, present a non-technical problem - inconsistent medical documentation processes. The solution to the problem is rooted in an improvement to the abstract idea itself and not a technical failure of a computer system. While the amendments do add additional elements to the claim, the additional elements can best be characterized as tools to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples., v.”).
Relating to Example 42, Applicant asserts that the claims provide a technical solution by offering clinical decision support to physicians over a network in real time to improve their ability to discover disease, improve their ability to code disease, and improve their ability to offer medical care to patients, etc. Examiner does not believe this amounts to an improvement to technology as an improvement in the abstract idea itself is not an improvement in technology - to show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a 
Next, Applicant asserts that the claims cannot be categorized as describing a mental process because the claims cannot be practically performed in the human mind, specifically reciting the limitations [receiving] patient data from one or more sources over a network; creating, by the one or more processors, a disease discovery rules engine by converting disease characteristics to a set of rules and rating each rule based on relevancy of the rule to a specific disease; and converting, by the one or more processors, the patient data from an unstructured format to a structured format. Under Step 2A, Prong 1 and 2, the limitations of the claim are analyzed under two classifications (1) the abstract idea of the claim and (2) additional elements of the claim.
Examiner disagrees that "converting disease characteristics to a set of rules and rating each rule based on relevancy of the rule to a specific disease" and "converting the patient data from an unstructured format to a structured format" are not mental processes performable by the use of pen and paper. Examiner submits that the abstract idea does not read on the entirety of the inventive concept - specifically on the processors, network, or a discovery rules engine. However, the use of electronic means for performing the abstract idea is not enough to overcome Step 2A Prong 1 (2019 Revised Patent Subject Matter Eligibility Guidance, 84 FED. REG. 4 (January 7, 2019) at p. 8 footnote 54 further citing Intellectual 
Applicant then asserts again that the claims provide a technical solution a different, and distinct problem ( from the problem presented in Example 42 remarks) regarding inflexible computer software for making determinations with imperfect, incomplete, and conflicting data points (as opposed to the previous problem offering clinical decision support to physicians over a network in real time to improve their ability to discover disease, improve their ability to code disease, and improve their ability to offer medical care to patients., etc.). While the instant application may present a technical problem, the claims fail to reflect the details of an unconventional technical solution, or identifies technical improvements realized by the claim over the prior art (see MPEP § 2106.05(a)). The pending application’s claim and specification contains a high level of abstraction at both presenting a problem and its solution more similar to requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71 (Fed. Cir. 2015) (see MPEP 2106.05(f)(2) for more examples where the court has found additional elements to be mere institutions to apply an exception).
Finally, Applicant asserts that the additional elements performing the actions of the abstract idea (i.e. the disease discovery rules engine converting disease characteristics to a set of rules and rating each rule based on a relevance of the rule to a specific disease) is a claimed combination of features that are unconventional and include an inventive concept. Examiner disagrees. The consideration under Step 2B is if the additional elements, alone or in combination, are well-understood, routine and conventional in the field - the novelty of the abstract idea is not considered relevant under the Step 2B analysis. Here, the additional elements, 
Applicant’s arguments, see Rejections under 35 U.S.C. §103, filed 10/19/2020, with respect to the rejections of claims 1-17 under 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Vaughan, as per the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN LYNN JACKSON whose telephone number is (571)272-5389.  The examiner can normally be reached on Monday-Friday 6:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 05096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.J./Examiner, Art Unit 3626                                                                                                                                                                                                        
/EVANGELINE BARR/
Primary Examiner, Art Unit 3626